DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendment received February 28, 2022:
Claims 1-14 are pending.
The core of the previous rejection is maintained with slight changes made in light of the amendment. All changes to the rejection are necessitated by the amendment.
	Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2013/0202966) in view of Kamata et al. (WO 2014/181891). The U.S. version (US 2018/0254481A2) is being used as the English machine translation and is referenced below..
Regarding Claim 1, Yu et al. teaches a precipitating a composite metal hydroxide wherein a core layer comprises a concentration of (Ni0.8Co0.1Mn-0.1)(OH)2 (i.e. a central part of a nickel-manganese composite hydroxide) (Para. [0084]) where the concentration comprising the core layer (i.e. inner part of secondary particle) is formed of concentrations of Ni, Co, and Mn (Para. [0061]) (i.e. comprising a secondary particle formed of a plurality of mutually flocculated primary particles) wherein the composite metal hydroxide has a concentration of the external shell layer of high Mn content (Para. [0056]) (i.e. the nickel-manganese composite hydroxide has a manganese-rich layer from a particle surface to particle inner part of the secondary particle) wherein the external shell formula is from (Ni0.8Co0.1Mn0.1)(OH)2 to (Ni0.4Co0.1Mn0.5)(OH)2 (Para. [0084]) wherein both limits read on “General Formula (2)”, for example the upper limit reads on “General Formula (2)” of the instant claim as z2 = 0.1, y2/(x2+z2) is equivalent to 0.5/(0.4+0.1) = 1 which is greater than 0.6 and x2 + y2 +z2 = 0.5 + 0.4 + 0.1 = 1 and α = 0, and M is Co, wherein the core layer and shell layer comprise uniform compositions and the concentration-gradient layer concentrations are gradually changed (i.e. the core layer and manganese-rich layer have a uniform composition and the concentration-gradient layer has a non-uniform composition) (Para. [0065]) . Regarding the overall composition of the nickel-manganese composite hydroxide represented by “General Formula (1)” in the instant claim, as Yu et al. discloses a composite metal hydroxide having a continuous concentration-gradient wherein the internal core layer concentration is (Ni0.8Co0.1Mn0.1)(OH)2 and the concentration of the external shell layer is from (Ni0.8Co0.1Mn0.1)(OH)2  to (Ni0.4Co0.1Mn0.5)(OH)2 (para. [0084]). Thus, the overall composition of the secondary particle is from (Ni0.8Co0.1Mn0.1)(OH)2  to (Ni0.4Co0.1Mn0.5)(OH)2, overlapping with claimed General Formula (1) as x1 is from 0.4 to 0.8, y1 is from 0.1 to 0.5, α is 0 and M is Co. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I). 
It would be obvious that the thickness of external shell (i.e. the manganese-rich layer) is at least 5 and up to 20% of a radius of the secondary particle as Yu et al. teaches if the thickness of the shell layer is 5% or less compared with the entire precursor (the radius of the secondary particle) the thermal stability may be reduced (thus the thickness of the shell layer, or manganese—rich layer, the thickness is result-effective variable achieving thermal stability reduction, and the thickness amount of the shell layer is discovering the optimum or workable range involving only routine skill in the art. It has been held that when the general conditions are disclosed in the art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (See MPEP §2144.05). 
Absent any showing of critical or unexpected results, such limitations appear to be routine optimization within the skill of the ordinary artisan before the effective filing date of the invention are therefore prima facie obvious.
 Yu et al. further teaches the volume supplied to the batch reactor of the shell layer precipitating materials is 5-10% of the total reactor volume (Para. [0057]), thus it would be obvious that the shell layer would have a thickness of  5-10% of the radius of the secondary particle (or close), since the shell layer precipitating materials appear to correlate with the thickness of the layer in the teaching of Yu et al.  (Para. [0057]). A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). See MPEP §2144.05(I).	
Yu et al. teaches an average particle diameter of 5-10 μm (within the range of the instant claim). Yu et al. does not teach a particle diameter variation index.
However, Kamata et al. teaches a metal composite hydroxide particle with an index [(D90-D10)/average particle size] that indicated the extent of particle size distribution of 0.65 or less (Para. [0060]) found using diffraction scattering (Para. [0062]).
The combination of the particle diameter variation index of 0.65 or less as taught by Kamata et al., with Yu et al. would yield the predictable result of a particle size distribution for the metal composite hydroxide wherein it is possible to sufficiently maintain reaction surface area for reacting with the electrolyte (Para. [0006]).  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to combine the particle diameter variation index of 0.65 or less as taught by Kamata et al., with Yu et al., as the combination would yield the predictable result of a particle size distribution for the metal composite hydroxide wherein it is possible to sufficiently maintain reaction surface area for reacting with the electrolyte (Para. [0006]).  The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.). Also, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I). 
Regarding Claim 2, Yu et al. as modified by Kamata et al. teaches all of the elements of the invention in claim 1 as explained above.
Yu et al. further teaches an average particle diameter of 5-10 μm (within the range of the instant claim). 
Regarding Claim 3, Yu et al. as modified by Kamata et al. teaches all of the elements of the invention of claim 1 as explained above.
Yu et al. teaches the precursor powder prepared according the Example (i.e. the composite metal hydroxide, Para. [0084]) with a tapped density of 1.7 to 2.0 g/cm3 (Para. [0094]).
Regarding Claim 12, Yu et al. as modified by Kamata et al. teaches the nickel-manganese composite hydroxide according to claim 1 as explained above.
Yu et al. teaches the nickel-manganese composite hydroxide according to claim 1 as explained above and further teaches a method for producing a positive electrode active material (Para. [0097]) for a non-aqueous electrolyte secondary battery (Para. [0068]), wherein the positive electrode active material comprising a lithium-nickel-manganese composite oxide is represented by Li(Ni0.8Co0.1Mn0.1)O2  (Para. [0085]) (wherein t = 0, x3 = 0.8, y3 = 0.1, M is Co, z3 = 0.1, x3+y3+z3 = 1.0, and β = 0, thus the variables for “General Formula (3)” of the instant claim are satisfied, and the positive electrode active material has a hexagonal structure (Para. [0091]), wherein the method involves mixing the nickel-manganese-composite hydroxide according to claim 1 and lithium hydroxide (I.e. a lithium compound) together to form a lithium mixture and sintering the mixture of positive electrode active material precursor and lithium compound at 750 to 1000 °C under oxidative atmosphere (Para. [0064]).
Yu et al. does not teach a particle diameter variation index.
However, Kamata et al. teaches a metal composite hydroxide particle with an index [(D90-D10)/average particle size] that indicated the extent of particle size distribution of 0.65 or less (Para. [0060]) found using diffraction scattering (Para. [0062]).
The combination of the particle diameter variation index of 0.65 or less as taught by Kamata et al., with Yu et al. would yield the predictable result of a particle size distribution for the metal composite hydroxide wherein it is possible to sufficiently maintain reaction surface area for reacting with the electrolyte (Para. [0006]).  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to combine the particle diameter variation index of 0.65 or less as taught by Kamata et al., with Yu et al., as the combination would yield the predictable result of a particle size distribution for the metal composite hydroxide wherein it is possible to sufficiently maintain reaction surface area for reacting with the electrolyte (Para. [0006]).  The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.). Also, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I). 
Yu et al. does not explicitly teach the manganese in the manganese rich-layer is diffused.
However, as Yu et al. teaches sintering the mixture of positive electrode active material precursor and lithium compound at 750 to 1000 °C under oxidative atmosphere (Para. [0064]), which overlaps with the firing temperature of the instant claim, it would be expected for the manganese in the shell layer (i.e. manganese-rich layer) to diffuse. If one skilled in the art would not immediately envisage that manganese in the shell layer (i.e. manganese-rich layer) would diffuse in Yu et al., then it still would be obvious that the manganese would diffuse in the shell layer (i.e. manganese-rich layer) when sintered at the same temperature as in the instant claim and the shell layer (i.e. manganese-rich layer) comprises the same composition as the invention in the instant claim (Para. [0085]). When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. See MPEP 2112.02(I). 
Claims 4, 6 and 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2013/0202966) in view of Kamata et al. (WO 2014/181891) as applied to claim 1 above, and further in view of Imaizumi et al. (US 2013/0189581).
Regarding Claim 4, Yu et al. as modified by Kamata et al. teaches all of the elements of the nickel-manganese composite hydroxide in claim 1 as explained above.
Yu et al. further teaches a method of producing the nickel-manganese hydroxide comprising general particles by continuously supplying a 2.5 M first precursor aqueous solution containing nickel sulfate and manganese sulfate (i.e. generating particle of the metal composite hydroxide by continuously supplying a first mixed aqueous solution containing at least a nickel salt and a manganese salt) to an ammonia aqueous solution (i.e. reaction aqueous solution) (Para. [0081]) and forming the manganese-rich external shell by using a third precursor aqueous solution, with a molar ratio of 4:1:5 of the nickel salt, cobalt salt and manganese salt, respectively, (i.e. having a molar ratio of Ni, Mn and M similar to that in the manganese-rich layer) and supplying it into the batch reactor (i.e. subjecting a second mixed aqueous solution aqueous solution to the reaction aqueous solution containing the collected particles).
Yu et al. does not mention neutralization crystallization or collecting particles by overflowing slurry contains the particles from a reaction tank.
However, Imaizumi et al. teaches a method for producing a cathode active material for a nonaqueous electrolyte secondary battery wherein a nickel composite hydroxide is produced and a neutralization crystallization method is utilized for crystallizing the composite hydroxide (Para. [0103, 0104]), wherein the continuous method of neutralization crystallization (i.e. continuous crystallization) method obtains the crystallized product of composite hydroxide by mixing the aqueous ammonia solution with metal salts , maintaining a pH of 12.0, then recovering an overflowing slurry (Para. [0236]), wherein the continuous crystallization occurs in a reaction chamber (i.e. reaction tank) (Para. [0236]).
The combination of the neutralization crystallization method for producing the cathode material as taught by Imaizumi et al., with Yu et al. would yield the predictable result of a nickel composite hydroxide made for use in a positive electrode active material for a nonaqueous secondary battery.  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to the neutralization crystallization method for producing the cathode material as taught by Imaizumi et al., with Yu et al., as the combination would yield the predictable result of a nickel composite hydroxide made for use in a positive electrode active material for a nonaqueous secondary battery.  The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Regarding Claim 6, Yu et al. as modified by as modified by Kamata et al. and Imaizumi et al. teaches all of the elements of the method for producing the nickel-manganese composite hydroxide in claim 4 as explained above. 
Yu et al. teaches the temperature of the ammonia containing aqueous solution is 50°C (Para. [0080]) (i.e. at the generating and the forming a temperature of the reaction aqueous solution is adjusted to 50°C).
Regarding Claim 7, Yu et al. as modified above by as modified by Kamata et al.  Imaizumi et al. teaches all of the elements of the method for producing the nickel-manganese composite hydroxide in claim 4 as explained above.
Yu et al. teaches a pH value at the forming of 11 (Para. [0082]), however Yu et al. does not mention a pH value measured with a liquid temperature of 25°C as basis of the reaction aqueous solution.
However, the method of producing a nickel composite hydroxide of Imaizumi et al. teaches maintaining the pH of the liquid at a constant value of 12.0 in terms of a pH as measured at a liquid temperature of 25° C.
See the rejection to claim 4 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake; this reasoning is applicable to the specific example of Imaizumi et al. cited herein. Additionally, the amount of metal ions remaining in the solution without crystallization increases due to high solubility caused by ammonia ions in the case of the pH lower than 10.5 and sufficiently grown particles cannot be obtained due to a large number of the additional nuclei in the case of the pH higher than 12.0 (Para. [0117]), thus it would be desirable to have a pH between 10.5 and 12.0. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2013/0202966) in view of Kamata et al. (WO 2014/181891) and Imaizumi et al. (US 2013/0189581) as applied to claim 4 above, and further in view of Fukui (JP5316726). The U.S. version (US 2015/0364761) is used as the English machine translation and is referenced below.
Regarding Claim 5, Yu et al. as modified by Kamata et al. and Imaizumi et al. teaches all of the elements of the invention in claim 4 as explained above.
Yu et al. does not teach an ammonia concentration in the range of the instant claim.	
However, Fukui et al. a method of manufacturing a nickel composite hydroxide wherein the ammonia concentration is preferably 5g/L to 15 g/L (Para. [0173]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yu et al. to incorporate the teaching of the ammonia concentration of Fukui, as when concentration of ammonia is less than 3g/L particle size distribution spreading becomes easier and it is not possible to keep the solubility of metal ions constant, and when the ammonia concentration is greater than 25 g/L, the solubility of metal ions becomes large allowing for the amount of metal ions remaining in the aqueous solution to increase, creating changes in the composition (Para. [0174-0175]).
Claims 8, 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2013/0202966) in view of Mori et al. (US 2015/0188136).
Regarding Claim 8,	Yu et al. teaches a positive electrode active material powder wherein a core layer comprises a concentration of wherein the positive electrode active material comprising a lithium-nickel-manganese composite oxide is represented by Li(Ni0.8Co0.1Mn0.1)O2- and the concentration of the external shell is from Li(Ni0.8Co0.1Mn0.1)O2- to Li(Ni0.4Co0.1Mn0.5)O2- (Para. [0085]). Thus, the overall composition of the secondary particles is from Li(Ni0.8Co0.1Mn0.1)O2-, overlapping with claimed General Formula (3) as t is 0, x3 is 0.4 to 0.8, y3 is 0.1 to 0.5, and ß is 0 and M is Co, In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I). 
Furthermore, the positive electrode active material has a hexagonal structure (Para. [0091]), where the concentration comprising the core layer (i.e. inner part of secondary particle) is formed of concentrations of Ni, Co, and Mn (Para. [0061]) (i.e. comprising a secondary particle formed of a plurality of mutually flocculated primary particles) the properties of the positive electrode active material would be expected as the method for forming the material is the same (as explained in the rejection to claim 8 below), thus the properties of degree of circularity and lithium amount eluted to water would be expected to be the same see MPEP §2112.01(I), and alternately if it shown that properties are not expected, the differences would be slight differences in ranges that would be obvious. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). See MPEP §2144.05(I).	
Yu et al. further teaches the volume supplied to the batch reactor of a shell layer precipitating materials up to 5-10% of the total reactor volume (Para. [0057]), thus it would be obvious that the shell layer (i.e. surface layer) would have a thickness of up to 5% of the radius of the secondary particle (or close), since the shell layer precipitating materials appear to correlate with the thickness of the layer in the teaching of Yu et al.  (Para. [0057]). A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). See MPEP §2144.05(I).	
Yu et al. does not teach a positive electrode active material crystallite diameter measured by X-ray diffraction.
However, Mori et al. teaches that a positive electrode active material comprised of lithium nickel cobalt composite oxide with the crystallite diameter from 50 to 300 nm as calculated for the (003) plane in x-ray diffraction (Para. [0038]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the positive electrode active material of Yu et al. to incorporate the teaching of the crystallite diameter of the positive electrode active material of Mori et al., as when particles of a crystallite diameter less than 50 nm become too finely divided and the molding density for the positive electrode becomes too low, and high charge/discharge characteristics are not obtained, and when the crystallite diameter exceeds 300 nm infiltration of the electrolyte solution among the primary particles is inadequate and irreversible capacity cannot be lowered (Para. [0061]).
Yu et al. further teaches the positive electrode active material comprising a lithium-nickel-manganese composite oxide is represented by a concentration of the internal core layer of Li(Ni0.8Co0.1Mn0.1)O2- and the concentration of the external shell is from Li(Ni0.8Co0.1Mn0.1)O2- to Li(Ni0.4Co0.1Mn0.5)O2- (Para. [0085]). Thus, the Mn concentration of the core (i.e. central part) is 0.1 and the concentration in the Mn concentration in the external shell may be 0.12, resulting in a ratio of the manganese concentration in the surface layer to the manganese concentration of the central part of 0.12:0.1, or 1.2. Furthermore, Yu et al. teaches the shell layer comprising a higher Mn content (i.e. a ratio above 1.0) provides higher stability (Para. [0056]) and thus, the ratio of the manganese concentration of the surface layer to the manganese concentration to the central part is a recognized as a result effective variable (i.e. a variable that achieves a recognized result) and changing the ratio is optimization involving only routine skill in the art.
It has been held that when the general conditions are disclosed in the art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (See MPEP §2144.05). 
Absent any showing of critical or unexpected results, such limitations appear to be routine optimization within the skill of the ordinary artisan before the effective filing date of the invention are therefore prima facie obvious.
Regarding Claim 10, Yu et al. as modified by Mori et al. teaches all of the elements of the invention in claim 8 as explained above.
Yu et al. further teaches a specific surface area of the positive electrode active material of 0.6-0.7 m2/g (within the range of the instant claim) (Para. [0066]).
Regarding Claim 14, Yu et al. as modified by Mori et al. teaches all of the elements of the invention in claim 8 as explained above.
Yu et al. further teaches a nonaqueous electrolyte secondary battery as it teaches using organic solvents (Para. [0098]) and positive electrode containing the positive electrode active material according to instant claim 8 as explained above.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2013/0202966) in view of Mori et al. (US 2015/0188136) as applied to claim 8 above, and further in view of Kamata et al. (WO 2014/181891). The U.S. version (US 2018/0254481A2) is being used as the English machine translation and is reference below.
Regarding Claim 9, Yu et al. as modified by Mori et al. teaches all of the elements of the invention in claim 8 as explained above.
Yu et al. teaches an average particle diameter of 5-10 μm (within the range of the instant claim). Yu et al. does not teach a particle diameter variation index.
Kamata et al. teaches hexagonal lithium nickel manganese composite oxide particles as cathode active material (Para. [0029]) with an index [(D90-D10)/average particle size] that indicated the extent of particle size distribution of 0.7 or less (Para. [0030]) found using diffraction scattering (Para. [0062]).
The combination of the particle diameter variation index of 0.65 or less as taught by Kamata et al., with Yu et al. would yield the predictable result of a particle size distribution for the lithium nickel manganese composite oxide wherein it is possible to sufficiently maintain reaction surface area for reacting with the electrolyte (Para. [0006]).  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to combine the particle diameter variation index of 0.65 or less as taught by Kamata et al., with Yu et al., as the combination would yield the predictable result of a particle size distribution for the metal composite hydroxide wherein it is possible to sufficiently maintain reaction surface area for reacting with the electrolyte (Para. [0006]).  The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.). Also, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I). 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2013/0202966) in view of Mori et al. (US 2015/0188136) as applied to claim 8 above, and further in view of Kuwajima et al. (US 2015/0236378)
Regarding Claim 11, Yu et al. as modified by Mori et al. teaches all of the elements of the invention in claim 8 as explained above.
Yu et al. does not teach a tap density of the positive electrode material of the instant claim range.
However, Kuwajima et al. teaches a positive electrode active material of lithium nickel cobalt manganese oxide (Para. [0229]) wherein the tap density of 0.5 g/cm3 or more and 4.0 g/cm3 or less (Para. [0237]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yu et al. to incorporate the teaching of the higher tap density of Kuwajima et al., as using a positive electrode active material of high tap density enables a formation of positive electrode active material with a high density (Para. [0237]).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2013/0202966) in view of Kamata et al. (WO 2014/181891) as applied to claim 12 above, and further in view of De Palma et al. (US 2014/0175329).
Yu et al. does not teach a D50 (50 volume% diameter) of the lithium nickel manganese composite oxide. 
However, a value obtained by dividing a D50 of lithium nickel manganese composite oxide after the firing by an accumulated D50 of the nickel manganese composite hydroxide before the firing of up to 1.2 would be (a) expected, or (b) obvious, as evidence by De Palma et al.
De Palma et al. teaches cathode materials wherein an obtained lithium nickel cobalt manganese oxide after firing at a temperature of 950°C has a particle size distribution measured by laser diffraction with D50 equal to 10.4 micrometers (Para. [0034]) and the nickel manganese cobalt hydroxide precursor before firing has a D50 equal to 10 micrometers (Para. [0031]), resulting in a value of 1.04, thus it would be expected for the final product of to retain or yield a similar size as the precursor powder (or at least a value of up to 1.2) (Para. [0038]), or alternately if it shown a value of up to 1.2 is not expected, the differences would be slight differences in the value range that would be obvious MPEP 2144.05(I). A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). See MPEP §2144.05(I).
Response to Arguments
Applicant's arguments filed February 28, 2022 have been fully considered but they are not persuasive. 
Applicant argues Yu only teaches a concentration-gradient layer as the external shell and fails to teach a uniform composition of the external shell layer.
Examiner respectfully disagrees. Yu et al. teaches the concentration-gradient layer and the shell layer (i.e. external layer) are two different layers (Para. [0013]). Regarding the uniform composition of the shell layer (i.e. manganese-rich layer), Yu et al. teaches the core layer and shell layer comprise uniform compositions and the concentration-gradient layer concentrations are gradually changed (i.e. the core layer and manganese-rich layer have a uniform composition and the concentration-gradient layer has a non-uniform composition) (Para. [0065]). 
Applicant argues Yu does not teach a particle diameter variation index as claimed. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Kamata et al. teaches a metal composite hydroxide particle with an index [(D90-D10)/average particle size] that indicated the extent of particle size distribution of 0.65 or less (Para. [0060]) found using diffraction scattering (Para. [0062]) which would yield the predictable result of a particle size distribution for the metal composite hydroxide wherein it is possible to sufficiently maintain reaction surface area for reacting with the electrolyte (Para. [0006]). The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.). Therefore, the Examiner maintains the obviousness rejections and upholds the rejection to the independent claim, as above.
Applicant argues Yu teaches crystallization performed using a batch type method and in a comparative Example of Yu, a continuous reactor is used therefore Yu teaches away from using a continuous reactor as recited in amended claim 4.
Examiner respectfully disagrees. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994). See MPEP 2123(II). Imaizumi et al. teaches a method for producing a cathode active material for a nonaqueous electrolyte secondary battery wherein a nickel composite hydroxide is produced via continuous method of neutralization crystallization (i.e. continuous crystallization) wherein the continuous crystallization occurs in a reaction chamber (i.e. reaction tank) (Para. [0236]) and obtains a lithium composite hydroxide (see rejection to claim 4 in section “10.”). Using a continuous reactor would not render the prior art unsatisfactory for its intended purpose (producing a composite hydroxide) or change the principle of operation as the composite hydroxide would continue to function as a positive electrode active material. Therefore, the Examiner maintains the obviousness rejections and upholds the rejection to the independent claim, as above.
Applicant argues Yu does not teach firing the lithium mixture in an oxidative atmosphere at a temperature of at least 800°C and up to 950°C to obtain a lithium-nickel-manganese composite oxide in which the manganese in the manganese-rich layer is diffused.
Examiner respectfully disagrees. Yu et al. teaches sintering the mixture of positive electrode active material precursor and lithium compound at 750 to 1000 °C under oxidative atmosphere (Para. [0064]), which overlaps with the firing temperature of the instant claim, it would be expected for the manganese in the shell layer (i.e. manganese-rich layer) to diffuse. If one skilled in the art would not immediately envisage that manganese in the shell layer (i.e. manganese-rich layer) would diffuse in Yu et al., then it still would be obvious that the manganese would diffuse in the shell layer (i.e. manganese-rich layer) when sintered at the same temperature as in the instant claim and the shell layer (i.e. manganese-rich layer) comprises the same composition as the invention in the instant claim (Para. [0085]). When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. See MPEP 2112.02(I). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I). Therefore, the Examiner maintains the obviousness rejections and upholds the rejection to the independent claim, as above.
Applicant argues Yu in view of Mori does not teach or suggest a manganese concentration ratio of the manganese concentration of the surface layer to the manganese concentration of the central part is within a range of at least 0.9 and up to 1.2 as recited in amended claim 8 and the limitation and the composition can obtain reduced reaction resistance, and high range of circularity and low amount of lithium eluting to water.
Examiner respectfully disagrees. Yu et al. teaches the Mn concentration of the core (i.e. central part) is 0.1 and the concentration in the Mn concentration in the external shell may be 0.12 (and see rejection to claim 8 in section “16.” above), resulting in a ratio of the manganese concentration in the surface layer to the manganese concentration of the central part of 0.12:0.1, or 1.2. Furthermore, Yu et al. teaches the shell layer comprising a higher Mn content (i.e. a ratio above 1.0) provides higher stability (Para. [0056]) and thus, the ratio of the manganese concentration of the surface layer to the manganese concentration to the central part is a recognized as a result effective variable (i.e. a variable that achieves a recognized result) and changing the ratio is optimization involving only routine skill in the art. It has been held that when the general conditions are disclosed in the art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (See MPEP §2144.05). In response to applicant's argument that the composition of the application can obtain reduced resistance, high range of circularity and low amount of lithium eluting to water, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Therefore, the Examiner maintains the obviousness rejections and upholds the rejection to the independent claim, as above.
Applicant argues that the dependent claims are distinct from the prior art of record for the same reason as the independent claim.
	Examiner respectfully disagrees.  The rejection with respect to the independent claim has been maintained, and thus the rejections to the dependent claims are maintained as well.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMINDO CARVALHO JR. whose telephone number is (571)272-5292. The examiner can normally be reached Monday-Thursday 7:30a.m.-5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.C./Examiner, Art Unit 1729     

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729